Wilde, J.
The only question raised by the report of this case is, whether the demand of dower, made on the tenants, is conformable to the Rev. Sts. c. 102, § 2; and we -are of opinion that it is not. The provision of that section is, that “ she shall demand her dower of the person who is seized of the freehold at the time of making the demand, and shall not commence her action therefor before the expiration of one month, nor after the expiration of one year from such demand.” This requires a personal demand of the party who is seized of the freehold; and it follows conclusively, that if more than one person is thus seized, a personal demand must be made on each. • At least, such must be the construction, unless the tenant of the freehold should not be within the Commonwealth, so that personal service could not be made. Whether, in such case, a notice to the subtenant of the tenant of the freehold would be sufficient, or whether any or. what other notice would be required, are questions not raised in the present case.
By the return of the officer, it appears that no personal demand of dower was made of two of the tenants, but that the only demand made was by his leaving an attested copy of the demand at each of their dwelling-houses; which, is not such a demand as the statute requires.

Verdict set aside